 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Judy McQuagge,                                    No. CV-18-03175-PHX-ROS (ESW)
10                         Petitioner,                 ORDER
11   v.
12   Corizon Health Incorporated, et al.,
13                         Respondents.
14
15          The Court has reviewed the parties’ briefing concerning Defendants’ “Motion to
16   Disqualify Plaintiff’s Expert, John O’Steen, M.D.” (Doc. 24). For the reasons explained
17   below, the Court will deny the Motion.
18                                   I. LEGAL STANDARDS
19          Federal courts have the inherent power to disqualify expert witnesses to protect the
20   integrity of the adversary process, protect privileges that otherwise may be breached, and
21   promote public confidence in the legal system. See Campbell Indus. v. M/V Gemini, 619
22   F.2d 24, 27 (9th Cir. 1980) (“A district court is vested with broad discretion to make
23   discovery and evidentiary rulings conducive to the conduct of a fair and orderly trial . . .
24   including disqualifying expert testimony.”). Disqualification is a drastic measure that
25   courts should use reluctantly and rarely. Hewlett-Packard Co. v. EMC Corp., 330 F. Supp.
26   2d 1087, 1092 (N.D. Cal. 2004).
27                                        II. DISCUSSION
28          Plaintiff is the statutory beneficiary of the deceased William Holtz, who died while
 1   incarcerated in an Arizona state prison. Plaintiff alleges that Mr. Holtz’ death was a result
 2   of Defendants’ failure to provide adequate medical care. (Doc. 1-3 at 3-9). Plaintiff has
 3   disclosed John O’Steen, M.D. as an expert witness to provide testimony concerning the
 4   standard of care that Defendants should have used in treating Mr. Holtz’ medical
 5   conditions.        Defendants do not dispute that Dr. O’Steen meets the professional
 6   qualifications of an expert under ARIZ. REV. STAT. § 12-2604 and Federal Rule of Civil
 7   Procedure 702. (Doc. 27 at 3). Nevertheless, Defendants assert that Dr. O’Steen must be
 8   disqualified in this matter.
 9            Defendants’ Motion to Disqualify (Doc. 24) relies primarily on a decision in a
10   Superior Court of Arizona case that involved the death of another Arizona prisoner. The
11   plaintiff in that case also retained Dr. O’Steen as a medical standard of care expert. (Doc.
12   24-1 at 2-6). The state court found that Dr. O’Steen communicated with two of the
13   defendants’ staff members regarding the plaintiff’s medical care both before and after he
14   was retained as the plaintiff’s expert. (Id. at 4). The state court’s decision states that:
                   Dr. O’Steen’s action in interviewing witnesses for Plaintiffs is
15
                   akin to being Plaintiffs’ investigator. The Court did not see
16                 any evidence that Plaintiffs’ legal team did anything to warn
                   Dr. O’Steen not to speak with Corizon’s former employees . .
17
                   . . Plaintiffs’ legal team also knew since May 14, 2017 that Dr.
18                 O’Steen had discussions with Corizon employees about [the
                   deceased’s] care.
19
     (Id.).       The state court concluded that Plaintiffs’ counsel violated Arizona Rule of
20
     Professional Conduct ER 4.2 “when Dr. O’Steen had ex-parte communications ‘about the
21
     subject of the representation’ with a represented party.”1 (Id. at 4-5). The state court
22
     further found that Plaintiffs’ counsel violated Arizona Rules of Professional Conduct ER
23
     5.3 and 8.4(a)2 when
24
25            1
             Arizona Rule of Professional Conduct ER 4.2 provides: “In representing a client,
     a lawyer shall not communicate about the subject of the representation with a party the
26   lawyer knows to be represented by another lawyer in the matter, unless the lawyer has the
     consent of the other lawyer or is authorized by law to do so.”
27
              2
              Arizona Rule of Professional Conduct ER 5.3 requires a lawyer to adequately
28   supervise a nonlawyer retained by or associated with a lawyer. Under Arizona Rule of
     Professional Conduct ER 8.4(a), it is professional misconduct for a lawyer to violate or

                                                  -2-
 1                 Plaintiffs’ legal team asked Dr. O’Steen to find out who would
 2                 be willing to testify, knew that Dr. O’Steen was going to talk
                   to witnesses, took no action to warn Dr. O’Steen not to talk to
 3                 [the two staff members], failed to disclose the information
                   provided by Dr. O’Steen, and took advantage of the
 4
                   information provided by Dr. O’Steen by noticing [the two staff
 5                 members] for deposition and asserting a new claim for
                   deliberate indifference. The Court specifically finds that
 6
                   Plaintiffs’ attorneys ratified Dr. O’Steen’s conduct.
 7   (Id. at 5). As a sanction for the misconduct of the Plaintiffs’ counsel, the state court struck
 8   Dr. O’Steen as an expert and precluded Plaintiffs from calling the two staff members in
 9   their case-in-chief. (Id. at 6). Defendants have not disputed Plaintiff’s assertion that those
10   staff members worked at a different prison complex than Mr. Holtz was housed. (Doc. 25
11   at 6). Defendants have not produced substantive evidence indicating that the staff members
12   had contact with Mr. Holtz. Nor have Defendants alleged that Plaintiff’s counsel has
13   engaged in the type of professional misconduct in this matter for which counsel was
14   sanctioned in the state court case. The Court does not find the existence of circumstances
15   that warrant the disqualification of Dr. O’Steen as an expert witness in this matter.
16                                       III. CONCLUSION
17          Based on the foregoing,
18          IT IS ORDERED denying Defendants’ “Motion to Disqualify Plaintiff’s Expert,
19   John O’Steen, M.D.” (Doc. 24).
20          Dated this 8th day of August, 2019.
21
22
23
24
25
26
27
28   attempt to violate the Rules of Professional Conduct, knowingly assist or induce another
     to do so, or do so through the acts of another.

                                                  -3-
